Exhibit 10.5

 

 

 

 

 

EXECUTIVES
AMENDED AND RESTATED

SUPPLEMENTAL BENEFIT PLAN  I

 

LAKE SHORE SAVINGS BANK

 

Effective November 1, 2015

 

--------------------------------------------------------------------------------

 

EXECUTIVES

AMENDED AND RESTATED

SUPPLEMENTAL BENEFIT PLAN  I

 

 

This Executives Amended and Restated Supplemental Benefit Plan I  (the “Plan”),
initially effective as of the 1st day of October 1999, was adopted by LAKE SHORE
SAVINGS BANK (the “Bank”) (at the time of the Plan adoption, the Bank was known
as Lake Shore Savings and Loan Association), a then mutual savings association,
and now a stock savings association and the wholly-owned subsidiary of Lake
Shore Bancorp, Inc., for the benefit of the Bank’s Executives, hereinafter
referred to an “Executive(s)”, who shall be eligible to participate in this Plan
by execution of an Executives Supplemental Benefit Plan I  Joinder Agreement
(“Joinder Agreement”) in a form provided by the Bank.

 The Plan was previously amended and restated effective as of January 1, 2005.

W I T NESS E T H:

WHEREAS, the Executives are employed by the Bank; and

WHEREAS, the Bank recognizes the valuable services heretofore performed for it
by such Executives and wishes to encourage their continued employment and to
provide them with additional incentive to achieve corporate objectives; and

WHEREAS, the Bank and the Executives have previously provided the terms and
conditions upon which the Bank shall pay additional retirement benefits to the
Executives; and

WHEREAS, the Bank intends this Plan to be considered an unfunded arrangement,
maintained primarily to provide supplemental retirement income for its
Executives, members of a select group of management or highly compensated
employees of the Bank, for tax purposes and for purposes of the Employee
Retirement Income Security Act of 1974, as amended; and

WHEREAS, the Bank now desires to amend and restate the Plan to make certain
clarifying changes.

NOW, THEREFORE,  effective November 1, 2015, except as otherwise provided
herein, the Bank hereby amends and restates the Plan as follows:



1

 

--------------------------------------------------------------------------------

 

SECTION I.
DEFINITIONS

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

1.1“Accrued Benefit” means, with respect to any Plan Year, that portion of the
Supplemental Benefit which is expensed and accrued as of the Valuation Date of
such Plan Year under generally accepted accounting principles (GAAP) utilizing
the benefits/years of service method. The Accrued Benefit for each Plan Year
shall be set forth in each Executive’s Joinder Agreement.

1.2 “Act” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.3“Administrator” means the Committee.

1.4“Annuitized Value” means the value of the Executive’s Accrued Benefit
increased by monthly compounding using the Interest Factor and expressed as a
stream of annual benefits payments.

1.5“Bank” means LAKE SHORE SAVINGS BANK (formerly Lake Shore Savings and Loan
Association) and any successor thereto.

1.6“Beneficiary” means the person or persons and their heirs designated as
Beneficiary in the Executive’s Joinder Agreement to whom the deceased
Executive’s benefits are payable. If no Beneficiary is so designated, then the
Executive’s Spouse, if living, will be deemed the Beneficiary. If the
Executive’s Spouse is not living, then the Children of the Executive will be
deemed the Beneficiaries and will take on a per stirpes basis. If there are no
living Children, then the Estate of the Executive will be deemed the
Beneficiary.

1.7“Benefit Age” shall be the age at which the Executive becomes eligible to
receive the Supplemental Benefit under the Plan. Such age shall be designated in
the Executive’s Joinder Agreement.

1.8“Benefit Eligibility Date shall be the date on which an Executive is entitled
to receive his Supplemental Benefit. Except in the case of Termination of
Employment due to



2

--------------------------------------------------------------------------------

 

death, Disability or following a Change in Control, an Executive’s “Benefit
Eligibility Date” shall occur on the 1st day of the month coincident with or
next following the month in which the Executive attains his Benefit Age
designated in the Joinder Agreement.

1.9 “Benefits Determiner” shall mean a third party administrator or agent
designated by the Committee.

1.10“Cause” means personal dishonesty, willful misconduct, willful malfeasance,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), or final cease-and-desist order,
material breach of any provision of this Plan, or gross negligence in matters of
material importance to the Bank.

1.11“Change in Control” shall mean and include the following with respect to the
Bank:

(a)Change in the ownership of the Bank.  A change in the ownership of the Bank
shall occur on the date that any one person, or more than one person acting as a
group (as defined in Final Treasury Regulation Section 1.409A-3(g)(5)(v)(B)),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation. 

 

(b)Change in the effective control of the Bank.  A change in the effective
control of the Bank shall occur on the date that either (i) any one person, or
more than one person acting as a group (as defined in Final Treasury Regulation
Section 1.409A-3(g)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the corporation possessing 30% or more of the
total voting power of the stock of such corporation; or (ii) a majority of
members of the corporation’s Board of Directors is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the corporation’s Board of Directors prior to the date of the
appointment or election, provided that this sub-section (ii) is inapplicable
where a majority shareholder of the Bank is another corporation.





3

--------------------------------------------------------------------------------

 

 

(c)Change in the ownership of a substantial portion of the Bank’s assets.  A
change in the ownership of a substantial portion of the Bank’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in Final Treasury Regulation Section 1.409A-3(g)(v)(B)), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the corporation that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of (i) all of the assets of the Bank, or (ii) the value
of the assets being disposed of, either of which is determined without regard to
any liabilities associated with such assets. 

 

(d)For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Final Treasury Regulation
Section 1.409A-3(g), except to the extent that such final regulations are
superseded by subsequent guidance.  In addition, for these purposes, “Bank”
shall be construed to mean also the Company.

 

1.12 “Children” means the Executive’s children, or the issue of any deceased
child of the Executive, then living at the time payments are due the Children
under this Plan. The term “Children” shall include both natural and adopted
Children.

1.13“Committee” means the Committee appointed by the Board of Directors to
administer the Plan.

1.14“Disability Benefit” means the monthly benefit payable to the Executive
following a determination, in accordance with Subsection 3.6, that the Executive
is Totally and Permanently Disabled.

1.15“Effective Date” of the Executives Supplemental Benefit Plan I  shall mean,
initially, October 1, 1999.  The Effective Date of this amended and restated
Plan shall be January 1, 2015.

1.16“Estate” means the estate of the Executive.

1.17“Executive” means a senior executive officer of the Bank who is selected to
participate in the Plan by the Board of Directors of the Bank.



4

--------------------------------------------------------------------------------

 

1.18“Interest Factor” means monthly compounding or discounting, as applicable,
at seven percent (7%) per annum.

1.19“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed. Payments shall be made, generally, in equal
monthly installments commencing within thirty (30) days following the occurrence
of the event which triggers distribution, or if the Executive is a Specified
Employee and the distribution is due to retirement or a Change in Control,
commencing on the first business day of the seventh (7th) month following such
Separation from Service, and shall continue for One Hundred Eighty (180)
consecutive months. For purposes of the Survivor’s Benefits payable hereunder,
the Payout Period shall be One Hundred Eighty (180) consecutive months, unless a
timely election for a lump sum benefit is made in accordance with Section 3.7 of
the Plan.

1.20“Plan Year” shall mean each October 1 to September 30, commencing October 1,
1999, and continuing each October 1 to September 30 thereafter.

1.21“Specified Employee” means a “key employee” of a publicly traded company, as
defined in Code Section 416(i) (without regard to 416(i)(5) thereof) or, if
different, within the meaning of Code Section 409A and Final Regulations or
other guidance issued thereunder.

1.22“Spouse” means the individual to whom the Executive is legally married at
the time of the Executive’s death.

1.23“Supplemental Benefit” means an annual amount payable to the Executive
pursuant to the Plan. The Supplemental Benefit to which an Executive will become
entitled upon the satisfaction of the applicable conditions shall be equal to
the amount set forth in the Executive’s Joinder Agreement.

1.24“Survivor’s Benefit” means an annual amount payable to the Beneficiary in
monthly installments throughout the Payout Period, equal to the amount
designated in the Executive’s Joinder Agreement and subject to Subsection
3.2.  Notwithstanding the foregoing, the Survivor’s Benefit may be paid in the
form



5

--------------------------------------------------------------------------------

 

of a lump sum benefit if a timely election is made in accordance with Section
3.7.

1.25“Termination of Employment” means a “separation from service” within the
meaning of Code Section 409A.

1.26“Total and Permanent Disability” or “Disability” means the Executive: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment that satisfies “(i)” above, receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan covering
employees of the Executive’s employer.

1.27“Valuation Date” shall mean the date during the Plan Year on which the
Executive’s Accrued Benefit is determined for the Plan Year. The Valuation Date
shall be September 30th of each Plan Year, and any other date so determined by
the Committee.

SECTION II.
ELIGIBILITY AND PARTICIPATION

2.1Eligibility and Participation.

(a)Edibility - Eligibility to participate in the Plan shall be limited to those
employees of the Bank who are designated by the Board of Directors and who are
members of a select group of management and highly compensated employees within
the meaning of Department of Labor Regulation Section 2520.104-23.

(b)Participation - An Executive’s participation in the Plan shall be effective
upon notification of the employee of eligibility to participate, completion of a
Joinder Agreement by the Executive and acceptance of the Joinder Agreement by
the Committee. An Executive shall complete the Joinder Agreement and return it
to the Committee within thirty (30) days of being notified that he is eligible
for participation in the Plan.  Executive’s



6

--------------------------------------------------------------------------------

 

participation in the Plan shall continue until such time as the Executive
terminates employment with the Bank, and as long thereafter as the Executive is
eligible to receive benefits under this Plan.

2.2Change in Employment Status. If the Board of Directors determines that a
Executive’s employment performance is no longer at a level which deserves reward
through participation in this Plan, but does not terminate the Director’s
employment with the Bank, participation herein and eligibility to receive
benefits hereunder shall be limited to the Executive’s Accrued Benefit Account
as of the date designated by the Board.

SECTION III.
BENEFITS

3.1Supplemental Benefit. If the Executive is in the employ of the Bank until
reaching his Benefit Age, the Executive shall be entitled to the Supplemental
Benefit. Such Supplemental Benefit shall commence on the 1st day of the month
following the Executive’s attainment of his Benefit Age and shall be payable in
monthly installments throughout the Payout Period. In the event an Executive
dies after commencement of the Supplemental Benefit payments but before
completion of all such payments due and owing hereunder, the Bank shall pay
to the Executive’s Beneficiary a continuation of the monthly installments for
the remainder of the Payout Period.

3.2Death Prior to Benefit Age. If the Executive dies prior to attaining his
Benefit Age but while employed by the Bank, the Executive’s Beneficiary shall be
entitled to the Survivor’s Benefit. The Survivor’s Benefit shall commence within
thirty (30) days of the Executive’s death and shall be payable in monthly
installments throughout the Payout Period, unless a timely election is made in
accordance with Section 3.7 hereof for distribution of the Survivor’s Benefit in
a lump sum.

3.3Voluntary or Involuntary Termination Other Than for Cause.

(a)If the Executive has a Termination of Employment with the Bank (whether
voluntarily or involuntarily) prior to the attainment of his Benefit Eligibility
Date, for any reason other than for Cause, the Executive’s death, Disability, or
following a Change in Control (as defined), the Executive (or



7

--------------------------------------------------------------------------------

 

his Beneficiary) shall be entitled to the annuitized value (using the Interest
Factor) of his Accrued Benefit, as set forth in the Executive’s
Joinder Agreement. Such benefit shall commence on the Executive’s Benefit
Eligibility Date following attainment of his Benefit Age and shall be payable in
monthly installments throughout the Payout Period. In the event the Executive
dies at any time after commencement of payments hereunder, but prior to
completion of all such payments due and owing hereunder, the Bank shall pay to
the Executive’s Beneficiary a continuation of the monthly installments for the
remainder of the Payout Period.

(b)If the Executive dies after his voluntary or involuntary Termination of
Employment occurring prior to his Benefit Eligibility Date, and prior to the
commencement of benefits hereunder, the Executive’s Beneficiary shall be
entitled to the annuitized value (using the Interest Factor) of his Accrued
Benefit, which shall be calculated by the Benefits Determiner. The payment of
such benefit shall commence within thirty (30) days of the Executive’s death.
The benefit shall be payable in monthly installments over the Payout Period.

3.4Termination of Employment Related to a Change in Control.

(a)If the Executive has a Termination of Employment (either voluntarily or
involuntarily) within twenty-four (24) months following a Change in Control, the
Executive shall be entitled to his full Supplemental Benefit (as if he had
remained in employment until his Benefit Age). Such benefit shall commence on
the 1st day of the month following his Termination of Employment and shall be
payable in monthly installments throughout the Payout Period, provided, however,
that each Executive will be entitled to make an election in the form attached
hereto as Exhibit A, prior to December 31, 2006, to receive a lump sum
distribution on Termination of Employment following a Change in Control. In the
event that the Executive dies at any time after commencement of the payments,
but prior to completion of all such payments due and owing hereunder, the Bank,
or its successor, shall pay to the Executive’s Beneficiary a continuation of the
monthly installments for the remainder of the Payout Period.



8

--------------------------------------------------------------------------------

 

(b)If, after such termination, the Executive dies prior to commencement of the
benefits hereunder, the Executive’s Beneficiary shall be entitled to the
Survivor’s Benefit which shall commence within thirty (30) days of the
Executive’s death. The Survivor’s Benefit shall be payable in monthly
installments over the Payout Period, unless a timely election has been made in
accordance with Section 3.7 hereof to distribute the Survivor’s Benefit in a
lump sum.  Notwithstanding anything to the contrary herein, the Survivor’s
Benefit shall be payable in accordance with the Executive’s election under
Section 3.2, even if such election varies from the Executive’s election under
Section 3.4(a) for distributions to the Executive following a Change in Control.

3.5Termination for Cause. If the Executive is terminated for Cause, all benefits
under the Executive’s Joinder Agreement shall be forfeited and the Joinder
Agreement shall become null and void.

3.6Payment of a Disability Benefit.

(a)Notwithstanding any other provision hereof, an Executive who has not attained
his Benefit Eligibility Date shall be entitled to receive the Disability Benefit
hereunder, in any case in which the Executive is Totally and Permanently
Disabled. If the Executive is Totally and Permanently Disabled prior to Benefit
Age, the Executive shall begin receiving the Disability Benefit in lieu of any
benefit available under Section 3.3. The Disability Benefit shall equal the
annuitized value (using the Interest Factor) of the Executive’s Accrued Benefit,
which shall be calculated by the Benefits Determiner. The Disability Benefit
shall be payable in monthly installments over the Payout Period commencing
within thirty (30) days following the  date that the Executive is Totally and
Permanently Disabled. In the event the Executive dies while receiving payments
pursuant to this Subsection, but prior to the completion of all payments due and
owing hereunder, the Bank shall pay to the Executive’s Beneficiary a
continuation of the monthly installments for the remainder of the Payout Period.



9

--------------------------------------------------------------------------------

 

(b)If the Executive dies after becoming Totally and Permanently Disabled but
before the commencement of such payments, the Executive’s Beneficiary shall be
entitled to the annuitized value (using the Interest Factor) of the Executive’s
Accrued Benefit, which shall be calculated by the Benefits Determiner. Such
benefit shall be payable to the Beneficiary in monthly installments over the
Payout Period commencing within thirty (30) days of the Executive’s death.

3.7Election to Receive A Lump Sum Benefit in Certain
Circumstances.  Notwithstanding anything to the contrary herein, the Executive
(or the Executive’s Beneficiary, as applicable) shall be entitled to receive a
distribution in the form of a lump sum payment in the event the Executive makes
a timely election prior to December 31, 2006, and the Executive or his
Beneficiary (as applicable) becomes entitled to a distribution in accordance
with Section 3.2 [Death Prior to Benefit Age] or Section 3.4 [Termination of
Employment Related to a Change in Control].  If an election to receive a lump
sum benefit has been made, such payment shall be made to the Executive or his
Beneficiary, as applicable, within thirty (30) days after the event which
triggers the distribution.  In the event of a distribution under Section 3.2,
the election can be made after December 31, 2006, so long as it is made at least
twelve (12) full months prior to the Executive’s death.  

3.8Distribution of De Minimus Amounts.  Notwithstanding anything herein to the
contrary, if the value of the Executive’s Accrued Benefit (when added together
with all of his benefits under all nonqualified deferred compensation plans
maintained by the Bank and required to be aggregated under Code Section 409A) is
less than or equal to the limit provided for elective deferrals under Code
Section 402(g) at the time of the distribution event, payment shall be made in a
lump sum, even if the Executive had specified a different form of payment, and
such payment shall be made before the later of (i) December 31 of the year in
which the Executive has a Termination of Employment or (ii) the 15th day of the
third month following the Executive’s Termination of Employment.

3.9Non-Competition During and After Employment with the Bank.



10

--------------------------------------------------------------------------------

 

(a)In consideration of the agreements of the Bank contained herein and of the
payments to be made by the Bank pursuant hereto, the Executive hereby agrees
that, so long as he remains in the employment of the Bank, he will not actively
engage, either directly or indirectly, in any business or other activity which
is or may be deemed to be in any way competitive with or adverse to the best
interests of the business of the Bank unless the Executive’s participation
therein has been consented to, in writing, by the Board of Directors.

(b)The Executive expressly agrees that, as consideration for the covenants of
the Bank contained herein and as a condition to the performance by the Bank of
its obligations hereunder, from and after any voluntary or involuntary
termination of employment, other than a termination of employment in connection
with a Change in Control pursuant to Subsection 3.4, and continuing throughout
the entire Payout Period, as provided herein, he will not, without the prior
written consent of the Bank, become associated with, in the capacity of an
employee, Executive, officer, principal, agent, trustee or in any other capacity
whatsoever, any enterprise conducted in the trading area of the business of the
Bank which enterprise is, or may be deemed to be, competitive with any business
carried on by the Bank as of the date of the termination of the Executive’s
employment.

(c)In the event of Termination of Employment related to a Change in Control
pursuant to Subsection 3.A, paragraph (b) of this Subsection 3.9 shall cease
to be a condition to the performance by the Bank of its obligations under this
Plan.

3.10Breach.   In the event of any breach by the Executive of the agreements and
covenants contained herein, the Board of Directors of the Bank shall direct that
any unpaid balance of any payments to the Executive under this Plan be
suspended, and shall thereupon notify the Executive of such suspensions, in
writing. Thereupon, if the Board of Directors of the Bank shall determine that
said breach by the Executive has continued for a period of one (1) month
following notification of such suspension, all rights of the Executive and his



11

--------------------------------------------------------------------------------

 

Beneficiaries under this Plan, including rights to further payments hereunder,
shall thereupon terminate.

3.11Additional Death Benefit - Burial Expense.  In addition to the
above-described benefits, upon the Executive’s death, the Executive’s
Beneficiary shall be entitled to receive a one-time lump sum death benefit in
the amount of Ten Thousand ($10,000.00) Dollars. This benefit shall be provided
specifically for the purpose of providing payment for burial and/or funeral
expenses of the Executive. Such death benefit shall be payable within thirty
(30) days of the Executive’s death. The Executive’s Beneficiary shall not be
entitled to such benefit under this Plan (i) if the Executive is terminated for
Cause prior to death or (ii) the Executive’s Beneficiary receives a supplemental
$10,000 death benefit under any other non-qualified deferred compensation plan
sponsored by the Bank.

SECTION IV.
BENEFICIARY DESIGNATION

The Executive shall make an initial designation of primary and secondary
Beneficiaries upon execution of his Joinder Agreement and shall have the right
to change such designation, at any subsequent time, by submitting to the
Administrator in substantially the form attached as Exhibit A to the Joinder
Agreement, a written designation of primary and secondary Beneficiaries. Any
Beneficiary designation made subsequent to execution of the Joinder Agreement
shall become effective only when receipt thereof is acknowledged in writing by
the Administrator.

SECTION V.
EXECUTIVE’S RIGHT TO ASSETS

The rights of the Executive, any Beneficiary, or any other person claiming
through the Executive under this Plan, shall be solely those of an unsecured
general creditor of the Bank. The Executive, the Beneficiary, or any other
person claiming through the Executive, shall only have the right to receive from
the Bank those payments so specified under this Plan. The Executive agrees that
he, his Beneficiary, or any other person claiming through him shall have no
rights or interests whatsoever in any asset of the Bank, including any insurance
policies or contracts which the Bank may possess or obtain to informally fund
this Plan. Any asset used or acquired by the Bank in connection with the
liabilities it has assumed under this Plan, unless expressly provided herein,
shall not be deemed to be held under any trust for the



12

--------------------------------------------------------------------------------

 

benefit of the Executive or his Beneficiaries, nor shall any asset be considered
security for the performance of the obligations of the Bank. Any such asset
shall be and remain, a general, unpledged, and unrestricted asset of the Bank.

SECTION VI.
RESTRICTIONS UPON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Plan. The Executive, his
Beneficiaries or any successor in interest to him shall be and remain simply a
general unsecured creditor of the Bank in the same manner as any other creditor
having a general claim for matured and unpaid compensation. The Bank reserves
the absolute right in its sole discretion to either purchase assets to meet its
obligations undertaken by this Plan or to refrain from the same and to determine
the extent, nature, and method of such asset purchases. Should the Bank decide
to purchase assets such as life insurance, mutual funds, disability policies or
annuities, the Bank reserves the absolute right, in its sole discretion, to
terminate such assets at any time, in whole or in part. At no time shall the
Executive be deemed to have any lien, right, title or interest in or to any
specific investment or to any assets of the Bank. If the Bank elects to invest
in a life insurance, disability or annuity policy upon the life of the
Executive, then the Executive shall assist the Bank by freely submitting to a
physical examination and by supplying such additional information necessary to
obtain such insurance or annuities.

SECTION VII.
ALIENABILITY AND ASSIGNMENT PROHIBITION

Neither the Executive nor any Beneficiary under this Plan shall have any power
or right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify
or otherwise encumber in advance any of the benefits payable hereunder, nor
shall any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or his
Beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. In the event the Executive or any Beneficiary attempts
assignment, communication, hypothecation, transfer or disposal of the benefits
hereunder, the Bank’s liabilities shall forthwith cease and terminate.



13

--------------------------------------------------------------------------------

 

SECTION VIII.
ADMINISTRATION

8.1Named Fiduciary and Administrator. The Bank shall name a Committee of the
Board of Directors as the Named Fiduciary and Administrator of this Plan. The
Committee shall consist of not less than three persons. The Committee shall have
the authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan, as may arise in connection with
the Plan. A majority vote of the Committee members shall control any decision.

8.2Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Bank.

8.3Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

8.4Indemnity of Committee. The Bank shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.

SECTION IX.
CLAIMS PROCEDURE AND ARBITRATION

9.1Claims Procedure. In the event that benefits under this Plan are not paid to
the Executive (or to his Beneficiary in the case of the Executive’s death) and
such claimants feel they are entitled to receive such benefits, then a written
claim must be made to the Committee within sixty (60) days from the date
payments are refused. The Committee shall review the written claim and, if the
claim is denied, in whole or in part, it shall provide in writing, within ninety
(90) days of receipt of such claim, its specific reasons for such denial,
reference to the provisions of this Plan or the Joinder Agreement upon which the
denial is based, and any additional material or information necessary to perfect
the claim. Such writing by Committee



14

--------------------------------------------------------------------------------

 

shall further indicate the additional steps which must be undertaken by
claimants if an additional review of the claim denial is desired.

If claimants desire a second review, they shall notify the Committee in writing
within sixty (60) days of the first claim denial. Claimants may review this
Plan, the Joinder Agreement or any documents relating thereto and submit any
issues and comments, in writing, they may feel appropriate. The Committee shall
refer the claim to the Bank’s full Board of Directors. The Board of Directors of
the Bank shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. The decision shall state the
specific reasons for the decision and shall include reference to specific
provisions of this Plan or the Joinder Agreement upon which the Bank’s decision
is based.

 

9.2Arbitration. If claimants continue to dispute the benefit denial based upon
completed performance of this Plan and the Joinder Agreement or the meaning and
effect of the terms and conditions thereof, then claimants may submit the
dispute to mediation, administered by the American Arbitration Association
(“AAA”) (or a mediator selected by the parties) in accordance with the AAA’s
Commercial Mediation Rules. If mediation is not successful in resolving the
dispute, it shall be settled by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

SECTION X.
MISCELLANEOUS

10.1No Effect on Executive’s Rights. Nothing contained herein will confer upon
the Executive the right to be retained in the employment of the Bank nor limit
the right of the Bank to deal with the Executive without regard to the existence
of the Plan.

10.2State Law. The Plan is established under, and will be construed according
to, the laws of the State of New York, to the extent such laws are not preempted
by the Act and valid regulations published thereunder.

10.3Severability. In the event that any of the provisions of this Plan or
portion thereof, are held to be inoperative or invalid by any court of competent
jurisdiction, then:



15

--------------------------------------------------------------------------------

 

(1) insofar as is reasonable, effect will be given to the intent manifested in
the provisions held invalid or inoperative, and (2) the validity and enforce
ability of the remaining provisions will not be affected thereby.

10.4Incapacity of Recipient. In the event the Executive is declared incompetent
and a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Plan to which such Executive is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

10.5Unclaimed Benefit. The Executive shall keep the Bank informed of his current
address and the current address of his Beneficiaries. The Bank shall not be
obligated to search for the whereabouts of any person. If the location of the
Executive is not made known to the Bank as of the date upon which any payment of
any benefits may first be made, the Bank shall delay payment of the Executive’s
benefit payment(s) until the location of the Executive is made known to the
Bank; however, the Bank shall only be obligated to hold such benefit payment(s)
for the Executive until the expiration of thirty-six (36) months. Upon
expiration of the thirty-six (36) month period, the Bank may discharge its
obligation by payment to the Executive’s Beneficiary. If the location of the
Executive’s Beneficiary is not made known to the Bank by the end of an
additional two (2) month period following expiration of the thirty-six (36)
month period, the Bank may discharge its obligation by payment to the
Executive’s Estate. If there is no Estate in existence at such time or if such
fact cannot be determined by the Bank, the Executive and his Beneficiary(ies)
shall thereupon forfeit any rights to the balance, if any, of any benefits
provided for such Executive and/or Beneficiary under this Plan.

10.6Establishment of Rabbi Trust. The Bank intends to establish a rabbi trust
into which the Bank intends to contribute assets which shall be held therein,
subject to the claims of the Bank’s creditors in the event of the Bank’s
“Insolvency” as defined in the rabbi trust, until the contributed assets are
paid to the Executives and their Beneficiaries in such manner and at such times
as specified in this Plan. It is the intention of the Bank to make contributions
to the rabbi trust to provide the Bank with a source of funds to assist it
in meeting the liabilities of this Plan.



16

--------------------------------------------------------------------------------

 

The rabbi trust and any assets held therein shall conform to the terms of the
rabbi trust agreement which has been established in conjunction with this Plan.
To the extent the language in this Plan is modified by the language in the rabbi
trust agreement, the rabbi trust agreement shall supersede this Plan. Any
contributions to the rabbi trust shall be made during each Plan Year in
accordance with the rabbi trust agreement. The amount of such contribution(s)
shall be equal to the Executive’s Accrued Benefit, if any, less: (i) previous
contributions made on behalf of the Executive to the rabbi trust, and (ii)
earnings to date on all such previous contributions.

10.7Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Directors shall be personally liable to the Executive or
any other person for any claim, loss, liability or expense incurred in
connection with the Plan.

10.8Gender. Whenever in this Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

10.9Effect on Other Corporate Benefit Plans. Nothing contained in this Plan
shall affect the right of the Executive to participate in or be covered by any
other corporate benefit available to Executives of the Bank constituting a part
of the Bank’s existing or future compensation structure.

10.10Suicide. Notwithstanding anything to the contrary in this Plan, the
benefits otherwise provided herein shall not be payable and this Plan shall
become null and void with respect to the Executive if the Executive’s death
results from suicide, whether sane or insane, within twenty-four (24) months
after the execution of his Joinder Agreement.

10.11Inurement. This Plan shall be binding upon and shall inure to the benefit
of the Bank, its successors and assigns, and the Executive, his successors,
heirs, executors, administrators, and Beneficiaries.



17

--------------------------------------------------------------------------------

 

10.12Headings. Headings and sub-headings in this Plan are inserted for reference
and convenience only and shall not be deemed a part of this Plan.

10.13Compliance with Section 409A of the Code.  The Plan is intended to be a
non-qualified deferred compensation plan described in Section 409A of the
Code.  The Plan shall be operated, administered and construed to give effect to
such intent.  To the extent that a provision of the Plan fails to comply with
Code Section 409A and a construction consistent with Code Section 409A is not
possible, such provision shall be void ab initio.  In addition, the Plan shall
be subject to amendment, with or without advance notice to Executives and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of
participants and other interested parties, to the extent necessary to effect
such compliance.

10.14Payment of Employment and Code Section 409A Taxes.  Any distribution under
this Plan shall be reduced by the amount of any taxes required to be withheld
from such distribution.  This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder.  In the
latter case, such payments shall not exceed the amount required to be included
in income as the result of the failure to comply with the requirements of Code
Section 409A.

10.15Acceleration of Payments.  Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department.  Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain



18

--------------------------------------------------------------------------------

 

distributions to avoid a non-allocation year under Code Section 409(p); (vi) to
apply certain offsets in satisfaction of a debt of the Executive to the Bank;
(vii) in satisfaction of certain bona fide disputes between the Executive and
the Bank; or (viii) for any other purpose set forth in the Treasury Regulations
and subsequent guidance.

 

SECTION XI.
AMENDMENT/REVOCATION

11.1Amendment. The Board of Directors may at any time amend the Plan in whole or
in part, provided, however, that no amendment shall be effective to decrease or
restrict any Executive’s Accrued Benefit under the Plan, determined as of the
date of Amendment, and provided further, no amendment shall be made, or if made
shall be effective, if such amendment would cause the Plan to violate Code
Section 409A. Any change in the Interest Factor shall not become effective until
the first day of the calendar year which follows the adoption of the amendment
and providing at least thirty (30) days’ written notice of the amendment to the
Executive. Notwithstanding the above, following a Change in Control, this Plan
shall not be amended, modified or revoked at any time, in whole or part, as to
any Executive, other than as necessary to comply with applicable laws, without
the mutual written consent of the Executive and the Bank, and such mutual
consent shall be required even if the Executive is no longer in the service of
the Bank.

11.2Termination. The Board of Directors may within the first twelve (12) months
after the Plan’s Effective Date partially or completely terminate the Plan, if,
as a result of changes in the tax laws, the tax, accounting, or other effects of
the continuance of the Plan, or potential payments thereunder, would not be in
the best interests of the Bank.

SECTION XII.
EXECUTION

12.1This Plan sets forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Plan.



19

--------------------------------------------------------------------------------

 

12.2This Plan shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original. but all three copies shall
together constitute one and the same instrument.





20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed on the day and
date first above written.

ATTEST:

LAKE SHORE SAVINGS BANK

 

By:

 

Secretary

Title

 

 



21

--------------------------------------------------------------------------------